DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is also reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2008/0091161).
With reference to claim 1, Williams discloses an absorbent article (10) for use as an undergarment hygiene product, the absorbent article comprising: 
a first portion (14) having an elliptical shape and a first width (figure 1); 
a connecting portion (12) extending from the first portion and having a second width; 
a second portion (16) extending from the connecting portion and having a third width, the third width greater than the second width (shown in figure 1); and, 
a fastening system (30) arranged on an outer surface of the absorbent article for fixing the absorbent article to an inner surface of an article of clothing as set forth in [0027]. 
With reference to claim 2, Williams discloses that the fastening system includes adhesives as set forth in [0027]. 
As to claim 12, Williams discloses the article being attached to an undergarment as set forth in [0027]. 
With reference to claims 13 and 14, Williams discloses an absorbent article (10) for use as an undergarment hygiene product, the absorbent article comprising:
a longitudinal axis (see annotated figure 4 below);
a first portion having an elliptical shape and a first width (see annotated figure 4 below); 
a connecting portion extending from the first portion and having a second width (see annotated figure 4 below); 
a second portion extending from the connecting portion and having a third width, the third width greater than the second width (see annotated figure 4 below);  
a fastening system (30) arranged on an outer surface of the absorbent article for fixing the absorbent article to an inner surface of an article of clothing [0027]; and,
wherein the second portion includes a middle section including the longitudinal axis (see annotated figure 4 below), and having a flat (cl. 14) edge perpendicular to the longitudinal axis, the middle section between first and second wing sections, the first and second wing sections symmetrical about the longitudinal axis as shown in annotated figure 4 below.
As to claim 15, Williams discloses an absorbent article wherein the wing sections include the fastening system as shown in annotated figure 4 below. 





[AltContent: textbox (longitudinal axis)]
[AltContent: textbox (fastening system)][AltContent: arrow][AltContent: arrow][AltContent: textbox (wing section)][AltContent: textbox (wing section)][AltContent: arrow][AltContent: textbox (middle section)][AltContent: arrow][AltContent: textbox (second portion)][AltContent: arrow][AltContent: oval][AltContent: textbox (connecting portion)][AltContent: arrow][AltContent: textbox (first portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    618
    571
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2008/0091161) and further in view of Wang et al. (US 2014/0257231).
With reference to claim 3, Williams teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Williams and claim 3 is the provision that the fastening system includes buttons.
Wang et al. (hereinafter “Wang”) teaches an analogous absorbent insert which includes a fastening that uses buttons as set forth in [0093].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fastening system of Williams with buttons as taught by Wang since both adhesive and buttons are well known fastening components in the art as taught by Wang in [0068].
With reference to claims 4-5, Williams teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Williams and claims 4-5 is the explicit recitation that the article is disposable and renewable.  It is noted that any article may be considered disposable.
Nevertheless, Wang teaches an analogous absorbent insert which may be provided as disposable or renewable as set forth in [0364].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Williams as disposable or renewable in order to provide the desired features of the article with respect to laundering and sanitation as taught by Wang in [0364].
With reference to claims 6 and 7, Williams teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Williams and claims 6 and 7 is the provision that the absorbent article includes at least one material layer, wherein the material layer is chosen from cotton, flannel woven cotton, bamboo, or combinations thereof (cl. 6) and at least one material layer, wherein the material layer is chosen from a polypropylene, a polyethylene, a polyester, a viscose, or combinations thereof (cl. 7). 
Wang teaches an analogous absorbent insert that includes at least one material layer, wherein the material layer is chosen from cotton, flannel woven cotton, bamboo, or combinations thereof (cl. 6) and at least one material layer, wherein the material layer is chosen from a polypropylene, a polyethylene, a polyester, a viscose, or combinations thereof (cl. 7) as set forth in [0150].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Williams with the specific materials as taught by Wang in order to provide the article with the desired properties as taught by Wang in [0150].
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2008/0091161) and further in view Duncan et al. (US 3,871,378).
With reference to claim 8, Williams teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Williams and claim 8 is the provision that the connecting portion includes a first length l1, the first length ranging from 1.5'' to 2.5''.
Duncan et al. (hereinafter “Duncan”) teaches an analogous absorbent article having a connected portion (23) having a first length ranging from 1.5” to 2.5'' as set forth in col. 12, lines 4-8.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Williams with the specific length as taught by Duncan in order to provide an article that exhibits improvements in comfort and efficiency as well as preventing strike-through and minimizing run-off, slippage and smearing as taught by Duncan in col. 11, lines 49-55.
With reference to claim 9, Williams teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Williams and claim 9 is the provision that the absorbent article includes a second length lT, the second length ranging from 6'' to 8.5''.
Duncan teaches an analogous absorbent article having a second length (i.e., total length) ranging from 6'' to 8.5'' as set forth in col. 11, lines 65-68.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Williams with the specific length as taught by Duncan in order to provide an article that exhibits improvements in comfort and efficiency as well as preventing strike-through and minimizing run-off, slippage and smearing as taught by Duncan in col. 11, lines 49-55.
With reference to claim 10, Williams teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Williams and claim 10 is the provision that the absorbent article includes a width wT, the width ranging from 3'' to 8''. 
Duncan teaches an analogous absorbent article having the absorbent article includes a width wT, the width ranging from 3'' to 8'' as set forth in col. 11, lines 55-58. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Williams with the specific width as taught by Duncan in order to provide an article that exhibits improvements in comfort and efficiency as well as preventing strike-through and minimizing run-off, slippage and smearing as taught by Duncan in col. 11, lines 49-55.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2008/0091161) and further in view WO 2015/183652.
With reference to claim 11, Williams teaches the invention substantially as claimed as set forth in the rejection of claim 1. Williams provides a circular first portion as shown in figure 1.
The difference between Williams and claim 11 is the provision that the diameter 
ranges from 3.5'' to 5.5''. 
WO 2015/183652 (hereinafter “Gilgenbach”) teaches an analogous absorbent article with a circular first portion (figure 6) having a diameter (276) ranging between 3.5” to 5.5” as set forth in the abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Williams with the diameter as taught by Gilgenbach in order to provide a gender specific article that provides a more underwear-like experience as taught by Gilgenbach in [0003].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2008/0091161) and further in view of EP 1208823.
With reference to claim 16, Williams teaches the invention substantially as claimed as set forth in the rejection of claim 13. 
The difference between Williams and claim 16 is the provision that the wing sections are tapered
EP 1208823 (hereinafter “Hohmann”) teaches an analogous absorbent article including tapered wing sections as shown in figures 1-2
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Williams with the tapered wing sections as taught by Hohmann in order to allow for strong and effective adhesion of the wings to the undergarment while also facilitating easy removal as taught by Hohmann in [0001].
Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2008/0091161)
With reference to claims 17-22, Williams teaches the invention substantially as claimed as set forth in the rejection of claim 13. 
The difference between Williams and claims 17-22 is the explicit recitation that the second portion includes a specific shape.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the second portion with the desired shape because Williams acknowledges that the extensions of the article may be given any suitable shape as set forth in [0026].
Additionally, absent any unexpected result, the change in shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurihara (US 2011/0004179) is cited for the disclosure of an elliptical shaped absorbent article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781